IN THE COURT OF APPEALS OF IOWA

                                       No. 18-1971
                                  Filed March 20, 2019


IN THE INTEREST OF O.B.,
Minor Child,

T.B., Mother,
       Appellant,

O.B., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Scott County, Christine Dalton Ploof,

District Associate Judge.



          A mother and father appeal the termination of their parental rights.

AFFIRMED ON BOTH APPEALS.



          Patricia A. Rolfstad, Davenport, for appellant mother.

          Brenda Drew-Peeples of Drew-Peeples Law Firm, Davenport, for appellant

father.

          Thomas J. Miller, Attorney General, and John McCormally (until

withdrawal), and Anagha Dixit, Assistant Attorneys General, for appellee State.

          Matthew D. Hatch of Hatch Law Firm, P.C., Bettendorf, guardian ad litem

for minor child.



          Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                             2


TABOR, Judge.

       A mother, Takenya, and a father, O.B. Sr., appeal the termination of their

parental rights to their two-year-old son, O.B. Jr. Because the parents failed to

challenge all the statutory grounds for termination, they have waived those issues

on appeal. O.B. Sr. complains the Iowa Department of Human Services (DHS) did

not timely complete a home study for his Illinois residence, but we find the DHS

met its reasonable-efforts obligation. We also believe O.B.’s best interests are

served by termination of the parents’ rights. Accordingly, we affirm the juvenile

court order.1

I.     Facts and Prior Proceedings

       O.B. Jr. was removed from Takenya’s care just shy of his first birthday

because her uncontrolled schizophrenia made it impossible for her to care for him

safely at that time.2 Takenya repeatedly sought, but never successfully completed,

mental-health treatment. Although the court directed her to an inpatient psychiatric

program, Takenya absconded. She did not seriously undertake treatment until six

months before trial. Then she participated in an intensive intervention called ACT



1
  We review the parents’ claims de novo, which means we adjudicate anew those issues
properly preserved and presented. See In re L.G., 532 N.W.2d 478, 480 (Iowa Ct. App.
1995). Although we are not bound by them, we give weight to the juvenile court’s factual
findings, especially as to witness credibility. In re M.W., 876 N.W.2d 212, 219 (Iowa 2016).
2
  The DHS workers described a series of dangerous events stemming from Takenya’s
unstable mental health: observers reported erratic, paranoid, and verbally aggressive
behaviors; Takenya called 911 reporting O.B. Jr. was unresponsive, paramedics found he
was only sleeping, but Takenya refused to believe them; Takenya left her son
unsupervised for thirty minutes when he was eight months old (resulting in a founded child
abuse assessment for failure to provide proper supervision); she fed him age-
inappropriate table food, causing him to choke; she shook him out of frustration with his
crying; while in the hospital with her eight-month-old son, Takenya refused to hold or feed
him; and Takenya believed people were “whispering” in her son’s ears, trying to talk to
him without her knowledge.
                                             3


(Assertive Community Treatment) involving a team of professionals including a

substance abuse counselor, a social worker, a nurse, and a community worker,

who tried to coordinate services and ensure she continued her medication and

therapy. Nonetheless, the caseworkers reported Takenya did not accept services

beyond medication management and transportation. At the time of the termination

hearing, Takenya’s mental health remained unstable, and she demonstrated little

insight into how to address her psychiatric needs.

       When O.B. Jr. was removed from Takenya’s care, O.B. Sr. was homeless

and unable to take custody. O.B. Sr. has a history of substance abuse but denies

any problem. He did not undergo a substance-abuse evaluation or submit to drug

testing as requested. O.B. Sr. told a mental-health evaluator he did not use illegal

substances, and when the DHS caseworker asked O.B. Sr. about the truthfulness

of those statements, O.B. Sr. insisted “marijuana is not a drug and it is not illegal.”

The DHS case worker also confronted O.B. Sr. about a video posted online that

appeared to show him smoking marijuana and “rapping a song” with derogatory

lyrics, including “if someone F-ing messes with my child, I will F-ing mess with you.”

O.B. Sr. denied both the marijuana use and the threats. He said he was “just

venting, like clearing my mind.”

       O.B. Sr. did not move into stable housing until several months after the

child’s placement in foster care. O.B. Sr.’s residence was in East Moline, Illinois.3




3
  Because the father lived outside of the state, the Iowa DHS asked its Illinois counterpart
to perform a home study under the Interstate Compact on the Placement of Children
(ICPC). The Iowa worker transmitted that request in June 2018. The results were not
available at the time of the September 2018 termination hearing.
                                               4


O.B. Sr. attended only half of the offered visitations with O.B. Jr. But when O.B.

Sr. did show up, he understood his child’s needs; and according to the

caseworkers, father and son displayed a strong bond.

       Following the State’s petition and a hearing, the juvenile court terminated

the parents’ rights. The court terminated the mother’s rights under Iowa Code

section 232.116(1), paragraphs (d), (h), and (k) (2018). The court terminated the

father’s rights under paragraphs (d), (e), and (h). Both parents appeal.

II.    Statutory Grounds

       The State must prove by clear and convincing evidence at least one

statutory ground authorizing the termination of parental rights. In re A.S., 906

N.W.2d 467, 472–73 (Iowa 2018). “When the juvenile court terminates parental

rights on more than one statutory ground, we need only find grounds to terminate

under one of the sections cited by the juvenile court to affirm.” In re S.R., 600

N.W.2d 63, 64 (Iowa Ct. App. 1999). Failure to challenge a particular ground

constitutes waiver of that claim. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010);

Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa 1996) (“[O]ur review is confined to

those propositions relied upon by the appellant for reversal on appeal.”).

       The juvenile court terminated the mother’s parental rights under

paragraphs (d),4 (h),5 and (k).6 In her petition on appeal, Takenya focuses on the


4
  Under this section, termination of parental rights is appropriate if, despite the receipt of
services, the circumstances leading to the adjudication continue to exist. Iowa Code
§ 232.116(1)(d).
5
  Under this section, termination is appropriate if: the child is three years of age or younger;
has been adjudicated in need of assistance; has been removed from parents for six
consecutive months; and cannot be returned to the parent at the present time for fear of
further adjudicatory harm. Iowa Code § 232.116(1)(h).
6
  Under this section, termination is appropriate if: the child has been adjudicated in need
of assistance; the parent has a chronic mental illness; and the parent’s prognosis indicates
                                              5


elements of paragraph (k). She asserts the State did not show by clear and

convincing evidence O.B. Jr. could not be returned to her care within a reasonable

time. She does not mention paragraph (d), and so, has waived her challenge to

termination on that ground. She makes passing reference to paragraph (h), but

that is insufficient for our review. See Midwest Auto. III, LLC v. Iowa Dep’t of

Transp., 646 N.W.2d 417, 431 n.2 (Iowa 2002) (finding perfunctory mention of an

issue without elaboration or supporting authority waives the claim). Because

Takenya has waived a challenge under paragraphs (d) and (h), we affirm the

termination of her parental rights.

       O.B. Sr. also focuses on the elements of paragraph (k). But the juvenile

court terminated his rights under paragraphs (d), (e),7 and (h), not paragraph (k).

And while O.B. Sr. mentions paragraph (h), he does not contest paragraphs (d) or

(e); so we deem those challenges waived.

       O.B. Sr. next challenges the reasonable efforts of the DHS—he asserts the

agency did not complete its home study of his Illinois residence in time for the

termination hearing. The DHS “has an obligation to make reasonable efforts

toward reunification.” In re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct. App. 2005). A

parent has “an equal obligation to demand other, different, or additional services

prior to a permanency or termination hearing.” Id. “[W]hat constitutes reasonable

services varies based upon the requirements of each individual case.” In re C.H.,

652 N.W.2d 144, 147 (Iowa 2002).



the child cannot return to parental custody within a reasonable period of time. Iowa Code
§ 232.116(1)(k).
7
  Under this section, termination of parental rights is appropriate if the parent has failed to
maintain significant and meaningful contact. Iowa Code § 232.116(1)(e).
                                          6


       Assuming O.B. Sr. preserved his reasonable-efforts argument, we do not

find the delay in the ICPC home study undermines the State’s overall proof of the

termination grounds. When the elements of termination require reasonable efforts,

the scope of the services offered by the DHS after removal “impacts the burden of

proving those elements.” In re L.T., ___ N.W.2d ___, ___, 2019 WL 982910, at *5

(Iowa 2019) (analyzing reasonable efforts under paragraphs (f)–(h)). The State

established O.B. Sr. did not secure independent housing until several months

before the termination hearing. O.B. Sr. avoided substance abuse evaluation and

testing.   The DHS offered regular visitation, but O.B. Sr. missed eighteen

opportunities to interact with his son. Under these circumstances, we conclude

the DHS efforts were reasonable.

III.   Best Interests

       The parents next challenge the juvenile court’s conclusion termination is in

O.B.’s best interests.

       In considering whether to terminate the rights of a parent . . . , the
       court shall give primary consideration to the child’s safety, to the best
       placement for furthering the long-term nurturing and growth of the
       child, and to the physical, mental, and emotional condition and needs
       of the child.

Iowa Code § 232.116(2). We reach the same conclusion as the juvenile court: it

is in O.B. Jr.’s best interests to terminate parental rights. He has been out of the

mother’s care for more than one year—about half his life. Takenya was unable to

achieve stability in her mental health. O.B. Sr. has never had custody of O.B. and

has not made a meaningful effort to address his substance abuse or to regularly

attend visitation. O.B. Jr. bonded with his foster family and they are open to
                                       7


adoption. Termination of parental rights furthers O.B. Jr.’s need for safety and

both short- and long-term nurturing and growth.

      AFFIRMED ON BOTH APPEALS.